Case 1:11-cr-00663-AT Document 197 Filed O-jyasatateies ——
USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
Probation Form No. 35 Report and |} poc #:

(1/92) DATE FILED: 4/21/2020

  

Pr

 

 

UNITED STATES DISTRICT COURT
for the
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

V. Docket No. 1: 11 CR 00663-01 (AT)

Khalid Barbee

On April 16, 2019, the above named was placed on supervised release for a period of three
(3) years. He has complied with the rules and regulations of supervised release and is no longer in
need of supervision. It is accordingly recommended that Khalid Barbee be discharged from
supervised release..

Respectfully submitted,

by S6butL. UL4A

Robert L. Walsh
U.S. Probation Officer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervised
release and that the proceedings in the case be terminated.

Date this 2st day of April ,20 20

O-

Honorable Analisa Torres
U.S. District Judge

 

 
